         Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

TRACIE L. WASHINGTON                                    CIVIL ACTION

VERSUS                                                  NO. 19-9719-WBV-DPC

MARLIN N. GUSMAN, SHERIFF FOR
THE PARISH OF ORLEANS                                   SECTION “D”(2)


                                ORDER AND REASONS


          Before the Court is the Motion to Dismiss for Failure to State a Claim, 1 filed

by Defendant Marlin N. Gusman (“Gusman”), Sheriff for the Parish of Orleans; the

Response in Opposition,2 filed by Plaintiff Tracie L. Washington, and the Reply,3 filed

by Defendant Gusman.


    I.       FACTUAL BACKGROUND


          Plaintiff Tracie L. Washington filed a complaint against Defendant Marlin N.

Gusman, Sheriff for the Parish of Orleans, seeking compensatory damages and

declaratory relief under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §

2617.4

          The plaintiff alleges that she began working for the Orleans Parish Sheriff’s

Office (“OPSO”) as Compliance Coordinator on May 19, 2014. 5 Plaintiff further



1 R. Doc. 13.
2 R. Doc. 15.
3 R. Doc. 20.
4 R. Doc. 1.
5 R. Doc. 1, ¶ 7.
      Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 2 of 18



asserts that her title changed, effective August 1, 2014, to Chief Compliance Officer,

without any change in duties or benefits. 6 The plaintiff asserts that her job was

changed to Chief Legal Officer on November 18, 2016, expanding her duties to

“supervise and coordinate all inmate legal requests, be an instructor for the Training

Academy in Sexual Harassment and Ethics, the designated responder to any Public

Records Requests, the designated Ethics Offer, and the reviewer o f legal billings.”7

        According to the plaintiff’s Complaint, she was reassigned to report to OPSO’s

Chief of Corrections on May 8, 2017, while retaining her title as Chief Legal Officer. 8

The plaintiff advises that she performed this job until February 26, 2018.9 She alleges

that on that date, her supervisor, the Chief of Corrections, summoned her to speak

with him while she was walking outside, returning from lunch. He was seated in his

vehicle. Plaintiff alleges that the supervisor advised that he was relocating her work

space to an area near his office, stating, “I need to keep an eye on you.” 10 Plaintiff

further states that the supervisor’s pants were unzipped and his genitals were

exposed.11 She returned to her office and “began receiving harassing emails and calls

that resulted in Plaintiff becoming disoriented, dizzy, and experiencing blurred

vision.”12 Plaintiff left the office and sought medical attention at which time she was

advised that her blood pressure was dangerously high.13 She was subsequently taken



6 R. Doc. 1, ¶9, 10.
7 R. Doc. 1, ¶ 14.
8 R. Doc. 1, ¶15.
9 R. Doc. 1, ¶18.
10 R. Doc. 1, ¶ 19.
11 Id.
12 R. Doc. 1, ¶ 20.
13 Id.
      Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 3 of 18



to a hospital for treatment.14 Plaintiff asserts that she wrote to Defendant Gusman

on February 28, 2018, advising that her blood pressure had not stabilized and that

she would not be able to return to work until it did. 15 On March 1, 2018, Washington

began her sick leave, which lasted until April 23, 2018. 16 On Monday, April 23, 2018,

the plaintiff returned to work from sick leave and submitted her request for FMLA

leave status covering the period March 1, 2018 – April 23, 2018.17

        Upon her return on April 23, 2018, Plaintiff asserts that she was sent an email

from the OPSO General Counsel advising:


        a. You’ve never held the position of ‘Chief Legal Officer,’ nor have you
        ever worked in any such capacity for the Orleans Parish Sheriff’s Officer;
        b. Plaintiff had falsified the title ‘Chief Legal Officer’ and conferred it
        upon herself;
        c. Plaintiff’s employment file ‘has never contained that reference, a
        personnel action form granting that tile [sic] had never been signed, and
        perhaps most importantly, the position has not existed at this agency
        during your employment; and
        d. You position was, and remains ‘compliance coordinator,’ as is
        apparent in the AS400.



R. Doc. 1, ¶ 26 (quotation marks omitted). At some point, the plaintiff presented the

General Counsel with a copy of Defendant’s November 18, 2016 email wherein her

title changed to Chief Legal Officer and he “became unhinged and began screaming”

at the plaintiff, causing her to “experience severe hypertensive episode.” 18 The

following day, Plaintiff wrote to the General Counsel’s supervisor, the Independent


14 Id.
15 R. Doc. 1, ¶ 21.
16 R. Doc. 1, ¶¶ 21-26.
17 R. Doc. 1, ¶ 24.
18 R. Doc. 1, ¶ 26.
      Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 4 of 18



Jail Compliance Director Darnley Hodge (“Hodge”), providing full details of what she

advised had transpired the day before. 19 That same day, April 24, 2018, Plaintiff’s

FMLA leave request was approved.20 Two days later, on April 26, 2018, Plaintiff was

handed a letter from Compliance Director Hodge informing her that “Sheriff Gusman

had no authority to give you a title or employment duties [on November 18, 2016]. I

am eliminating this unauthorized position [Chief Legal Officer], and, in my capacity

as Compliance Director, terminating your employment, effective immediately.”21 In

the letter, Hodge states that he was appointed as Independent Jail Compliance

Director of the Orleans Parish jail facilities by Judge Lance Africk in Jones v.

Gusman, Civil Action No. 12-859, R. Docs. 1082 and 1151:


        The duties of the Compliance Director are provided for in the Stipulated
        Order for Appointment of Independent Jail Compliance Director
        (“Stipulated Order”). Jones, Doc. No. 1082. As Compliance Director, I
        have “final authority to operate the Orleans Parish Jail,” id. at 2,
        including the “final authority to create, modify, abolish or transfer
        employee and contractor positions; [and] to recruit, hire, discipline,
        terminate, promote, demote, transfer, and evaluate employees and
        contractors. . . .” Id. at 12.


R. Doc. 13-3. In the letter, Hodge states that it recently came to his attention that “on

November 18, 2016, Sheriff Marlin Gusman sent you an email designating you as the

‘Chief Legal Officer,’ and assigning you certain duties,” associated with that position.

Hodge goes on to state,


        At the time of this email, however, the Stipulated Order was in place,
        and Director Maynard was serving in the role of Compliance Director.

19 R. Doc. 1, ¶27.
20 R. Doc. 1, ¶28.
21 R. Doc. 1, ¶ 33, referencing R. Doc. 13-3.
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 5 of 18



       Jones, Doc. No. 1097 at 1 (noting that Director Maynard would begin
       full-time employment on October 1, 2016). Accordingly, Sheriff Gusman
       had no authority to give you a title or employment duties. I am
       eliminating this unauthorized position, and, in my capacity as
       Compliance Director, terminating your employment, effective
       immediately.

R. Doc. 13-3.

       On April 24, 2019, Plaintiff filed this lawsuit alleging a violation of the Family

Medical Leave Act, 29 U.S.C. § 2617, seeking compensatory damages as “Plaintiff was

denied restoration to the same or an equivalent position” and seeking Declaratory

Relief of “A declaration of the rights and obligations of the parties pursuant to the

FMLA . . . binding in any subsequent action or actions to recover further costs

incurred by Plaintiff.” 22

       The defendant moves to dismiss the action for failure to state a claim upon

which relief may be granted under the FMLA, 29 U.S.C. § 2601, et seq. The defendant

argues that the plaintiff fails to state a claim upon which relief can be granted against

him because “her position was never properly authorized pursuant to a Stipulated

Order entered into by Sheriff Gusman and various parties and adopted by Judge

Africk on June 21, 2016.” 23 The defendant contends that the Stipulated Order grants

the Court-appointed Compliance Director, not Sheriff Gusman, “final authority” over

all personnel decisions, including the ability to hire and fire employees and abo lish

positions.24 The defendant cites the plaintiff’s complaint as support for the fact that



22 R. Doc. 1, ¶ 40-50.
23 R. Doc. 13-2. The Court notes that the defendant requests that the Court take notice of the attached
Order from United States District Judge Lance Africk, stating that the Order is a matter of public
record and that the plaintiff relies upon the Order throughout her Complaint. R. Doc. 13-1, p. 2, n. 1.
24 R. Doc. 13-1, p. 2; R. Doc. 13-2.
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 6 of 18



Hodge, the current Compliance Director, not Sheriff Gusman, eliminated the

plaintiff’s position pursuant to his authority under the Order “because her position

was never authorized.” 25

       According to the defendant, the plaintiff is attempting to use the FMLA to

circumvent Compliance Director Hodge’s authority over all personnel decisions

relating to OPSO. “However, an employee’s right to reinstatement under the FMLA

has nothing to do with, and did not prevent Compliance Director Hodge from,

exercising his authority under the Order. Sheriff Gusman has no authority under the

law to interfere with or impair Compliance Director Hodge’s final authority over

personnel decisions at OPSO.”26 The defendant further argues that “it is indisputable

that an employee does not have a right to reinstatement under the FMLA if that

employee’s position has been properly eliminated.”27

       The defendant avers that the plaintiff’s lawsuit rests upon the erroneous

assertion that the defendant is the official policymaker for OPSO. He states that the

plaintiff appears to credit the defendant with powers designated to the Compliance

Director alone.28 The defendant posits that the complaint does not contain a single


25 R. Doc. 13-1, p. 2. “On April 26, 2018, Plaintiff returned to work but was met by Debra Hammons,
who gave her a letter from Hodge (letter dated April 25, 2018), informing Plaintiff ‘Sheriff Gusman
had no authority to give you a title or employment duties [on November 18, 2016]. I am eliminating
this unauthorized position [Chief Legal Officer], and, in my capacity as Compliance Director,
terminating your employment, effective immediately.’” R. Doc. 1, ¶ 33.
26 R. Doc. 13-1, p. 2.
27 R. Doc. 13-1, pp. 2-3.
28 The defendant states,

        In 2016, the Sheriff, the United States of America, and the Class Plaintiffs in Jones, et
        al. v. Gusman, et al., E.D. La. No. 12-00859, entered a Stipulated Order for
        Appointment of Independent Jail Compliance Director (the “Order”), which was
        adopted by Judge Africk on June 21, 2016. (See Ex. A.) Under the terms of the Order,
        Judge Africk appointed a Compliance Director with the “final authority to create,
        modify, abolish or transfer employee and contractor positions [and] to recruit, hire,
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 7 of 18



allegation that he, Sheriff Gusman, was involved in the plaintiff’s termination—the

only basis for this lawsuit.29 He argues, “The absence of such an allegation is for good

reason, as it is indisputable that all of the events about which Plaintiff complains

occurred during the tenure of the Court-appointed Compliance Director.” 30

    The defendant states that it is clear that on the date of Plaintiff’s termination,

April 26, 2018, Compliance Director Darnley Hodge was the final policymaker for

OPSO per the Stipulated Order and that no other party, including Sheriff Gusman,

could interfere or impair the Compliance Director’s authority. “Thus, as a matter of

law, Sheriff Gusman had no authority whatsoever regarding the decision to terminate

Plaintiff.”31

    The defendant further argues that it is well-established in the Fifth Circuit that

an employee does not have a right to reinstatement if the employee’s position has

been terminated.32 Finally, defendant argues that, in order to prevail on her FMLA

claim, the plaintiff must show that she was terminated during her leave.33 The




        discipline, terminate, promote, demote, transfer, and evaluate employees.” (Ex. A, p.
        12.) Additionally, the Order explicitly grants the Compliance Director the authority to
        terminate employees for reasons related to “financial prudence” and “operational
        efficiency.” (Id.) The Compliance Director is “answerable only to the Court,” and “is a
        representative of the Court [rather than] an employee of OPSO.” (Id., pp. 3, 11.).
R. Doc. 13-1, pp. 3-4.
29 R. Doc. 13-1, p. 4.
30 Id.
31 R. Doc. 13-1, p. 5; R. Doc. 13-2, p. 14.
32 Forbes v. Unit Texas Drilling, L.L.C., 526 F. App’x 376, 380 (5th Cir. 2013).
33 Spears v. La. Dept. of Public Safety & Corrections, 2 F. Supp. 3d 873, 878 (M.D. La. 2014) (finding

that the plaintiff failed to present summary judgment evidence to establish the defendant denied him
the benefits to which he was entitled under the FMLA because the plaintiff was terminated once he
returned to work) (“In order for Plaintiff to prevail, he must have been terminated while he was
availing himself of the FMLA rights to which he was entitled.”). Id.
      Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 8 of 18



defendant emphasizes that the plaintiff admits that she was allowed to take FMLA

leave, and she was not terminated until after she had returned from such leave. 34

     Plaintiff filed an Opposition, urging the Court to deny the pending motion to

dismiss, stating


        [A]lthough a Stipulated Order in the Jones litigation may have deprived
        Gusman of some of the hiring and firing perogatives [sic] normally
        asociated [sic] with being sheriff of a parish, that did not somehow
        change the employer of Washington or any other OPSO employees to the
        employe [sic] of court appointed Compliance Director Hodge or any other
        party. Rather, for FMLA purposes Washington was still and [sic]
        employee of the OPSO.

R. Doc. 15. The plaintiff states that the defendant is selective in his recitation of facts

“to create the appearance of Compliance Director Hodge legitimately terminating

[her] form [sic] a position which did not exist[.]” 35 The plaintiff contends that she was

hired to satisfy the provisions of the June 6, 2013 Consent Judgment, which required

OPSO to hire or reassign a current OPSO employee to serve as a full -time OPSO

Compliance Coordinator.36 The plaintiff alleges that on August 1, 2014, her title was

changed from Compliance Coordinator to Chief Compliance Officer, with no change

in duties, salary, or benefits.37

        As support for her contention that her position was legitimate, the plaintiff

directs the Court’s attention to a memorandum dated March 1, 2018, from Chief of

Corrections Tidwell and addressed to the plaintiff with the title of “Compliance




34 R. Doc. 13-1, p. 6; R. Doc. 1, ¶¶ 28-34.
35 R. Doc. 15, p. 1.
36 R. Doc. 15, p. 2.
37 R. Doc. 1, ¶¶ 9-10.
      Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 9 of 18



Coordinator.”38 The plaintiff also directs the Court to an email General Counsel Blake

Arcuri (“Arcuri”) wrote to the plaintiff. In the email, Arcuri admonishes the plaintiff

for conferring upon herself the title of “Chief Legal Officer,” stating that her

employment file has never contained that reference and that the position did not exist

during her employment.39 He writes, “Your position was, and remains “compliance

coordinator,” as is apparent in the AS400.” 40

        The plaintiff argues that the FMLA holds the employer liable and by the

FMLA’s definition, Sheriff Gusman, not the Compliance Director, meets that

definition, even though Sheriff Gusman held no authority over the decision to hire or

fire the plaintiff.41 The plaintiff argues, “It is worth noting that the if the contrary

position is accepted that the right to hire and fire rendered Washington and all others

working for OPSO employees of someone other than OPSO, as the Compliance

Director only reported to the Court, then the absurd results of either the Compliance

Director or the Court itself being the proper defendants.” 42

        Regarding the defendant’s argument that the plaintiff cannot show that her

position was terminated “while availing [herself] of the FMLA rights to which [s]he

was entitled,” 43 the plaintiff rejoins that “she was still asserting her FMLA rights




38 R. Doc. 15-2.
39 Id.
40 Id.
41 R. Doc. 15, p. 5; 29 U.S.C. § 2611(4) (stating “(A) The term “employer”—(i) means any person engaged

in commerce or in any industry or activity affecting commerce who employs 50 or more employees for
each working day during each of 20 or more calendar workweeks in the current or preceding calendar
year; (ii) includes—(I) any person who acts, directly or indirectly, in the interest of an employer to any
of the employees of such employer; and (II) any successor in interest of an employer[.]”). Id.
42 R. Doc. 15, p. 5.
43 Spears v. La. Dept. of Public Safety & Corrections, 2 F. Supp. 3d 873, 878 (M.D. La. 2014).
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 10 of 18



when she sought restoration to her prior position or a substantially equivalent

position.”44 The plaintiff argues that the case cited by the defendant, Spears v. La.

Dept. of Public Safety & Corrections, 2 F. Supp. 3d 873 (M.D. La. 2014), is not

authority for the dismissal the plaintiff’s claim. 45 In Spears, the district court found

that the plaintiff failed to present summary judgment evidence to establish the

defendant denied him the benefits to which he was entitled under the FMLA because

the plaintiff was terminated once he returned to work.

        The plaintiff alternatively argues that although she contends she was never

fully restored to performing her job functions as Compliance Coordinator, “should the

Court determine that the two day period was sufficient to constitute restoration, then

the claim stated is for retaliation and under the FRCP an amendment should be

allowed to state that claim formally.”46 The Court notes that the motion to dismiss

was filed on July 23, 2019, and the plaintiff’s response, which includes her statement

that she should be allowed an amendment for alternative claims of FMLA

interference and retaliation, was filed on August 5, 2019. On August 27, 2019, the

parties conferred with the Case Manager to set the Scheduling Order, which provides

that amendments to pleadings shall be filed no later than September 23, 2019. 47 It is

clear that the plaintiff contemplated the option to amend her complaint, had weeks

to do so, and chose not to amend the complaint. The Court further notes that the

parties jointly moved to continue all deadlines and this motion was granted on April


44 R. Doc. 15, p. 7.
45 Id.
46 R. Doc. 15, pp. 7-8.
47 R. Doc. 21.
      Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 11 of 18



23, 2020. The revised Scheduling Order, entered on April 23, 2020, provides that

amendments to pleadings shall be filed no later than May 25, 2020. The plaintiff still

chose not to amend her complaint to include claims of FMLA interference and/or

retaliation.

     II.   LEGAL STANDARD


     To overcome the defendant’s motion, the plaintiff must plead a plausible claim for

relief.48 A claim is plausible if it is pleaded with factual content that allows the Court

to reasonably infer that the defendant is liable for the misconduct alleged.49 But, no

matter the factual content, a claim is not plausible if it rests on a legal theory that is

not cognizable.50 In ruling on a motion to dismiss, the Court accepts all well-pleaded

facts as true and views those facts in the light most favorable to the plaintiff.51

Although a complaint need not contain detailed factual allegations, the allegations

must be enough to raise a right to relief above the speculative level on the assumption

that all of the complaint’s allegations are true. 52 “[C]onclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to prevent a motion

to dismiss.”53




48 Romero v. City of Grapevine, Tex., 888 F. 3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)).
49 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678).
50 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F. 3d 1029, 1032 (5th Cir. 2010)

(per curiam).
51 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
52 Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007).
53 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 12 of 18



     A. Considering Additional Documents


     The United States Fifth Circuit Court of Appeals has made clear that in deciding

whether to grant a motion to dismiss, a district court may not go outside the

complaint.54 There is one exception to that general rule: “A district court may consider

documents attached to the motion to dismiss if they are referred to in the plaintiff's

complaint and are central to the plaintiff's claim.”55 If the Court considers

information outside of the complaint, it must treat the motion to dismiss as a motion

for summary judgment.56 In such cases where the Court treats a motion to dismiss as

a motion for summary judgment, the Court must first give the parties notice and then

may consider all evidence presented. 57


     B. Family and Medical Leave Act (“FMLA”)


     Congress enacted the FMLA to permit eligible employees “to take reasonable leave

for medical reasons, for the birth or adoption of a child, and for the care of a child,

spouse, or parent who has a serious health condition.” 58 The statute guarantees

eligible employees a total of twelve weeks of leave in a one -year period when the leave

relates to an employee’s serious medical condition.59 “The FMLA prohibits an

employer from interfering with, restraining, or denying the exercise or attempted




54 Rodriguez v. Rutter, 310 F. App’x 623, 626 (5th Cir. 2009).
55 Id.
56 Id.
57 Id.
58 Spears v. La. Dept. of Public Safety & Corrections, 2 F. Supp. 3d 873, 877 (M.D. La. 2014); 29 U.S.C.

§ 2601(b)(2).
59 Spears, 2 F. Supp. 3d at 877; 29 U.S.C. § 2612(a)(1).
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 13 of 18



exercise of an employee’s right to take FMLA leave.”60 Under the FMLA, it is unlawful

for any employer to discharge or in any other manner discriminate against any

individual for opposing any unlawful FMLA practices. 61

       i.      FMLA Restoration/Reinstatement Claim

When the employee returns from FMLA leave, she must be reinstated “to the same

position as previously held or a comparable position with equivalent pay, benefits,

and working conditions.” 62 “An employer's failure to restore an employee to the same

or equivalent position gives rise to an entitlement claim under 29 U.S.C. §

2615(a)(1).”63 “[D]enying reinstatement to an employee whose right to restored

employment had already been extinguished – for legitimate reasons unrelated to his

efforts to secure FMLA leave – does not violate the Act.”64 An employee cannot prevail

on an FMLA claim if the defendant can show that the employee would have lost her

position even had she not taken FMLA leave.65 “An employer is not required to restore

an employee to a position when the position has been eliminated.”66 The fact that

FMLA leave is approved, as it was in this action, does not create the guarantee of

employment:67 “While the taking of FMLA leave should not expose an employee to job

loss owing to the taking of leave, the leave itself does not create a job guarantee where

factors unrelated to the leave affect continued employment.”68


60 Id., citing 29 U.S.C. § 2615(a)(1).
61 29 U.S.C. § 2615(a)(2).
62 29 U.S.C. § 2614(a)(1).
63 Amedee v. Shell Chemical LP-Geismer Plant, 384 F. Supp. 3d 613, 629 (M.D. La. 2019).
64 Id. at 632.
65 Id.
66 Id. at 633.
67 Id.
68 Id.
        Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 14 of 18



          ii.     FMLA Interference Claim

       Because the parties dispute the factors of a FMLA interference claim, the Court

includes the applicable law to avoid confusion but, importantly, notes that the

plaintiff has made no FMLA interference claim. To prevail on a FMLA claim, a

plaintiff must show that: (1) she was an eligible employee, (2) the Defendant was an

employer subject to the FMLA's requirements, (3) she was entitled to leave, (4) she

gave proper notice of her intention to take FMLA leave, and (5) the Defendant denied

her the benefits to which she was entitled under the FMLA.69


       III.     ANALYSIS

       A. Documents Considered


       The defendant in his Reply states that the Court should not consider Exhibits 2,

5, 6, and 7, which are attached to the plaintiff’s Response in Opposition. He argues

that these exhibits are neither referenced in the Complaint nor central to the

plaintiff’s claim and are thus outside the scope of the Motion to Dismiss analysis.

However, the Court notes that the plaintiff specifically references Exhibit 2, an email

from Michael Tidwell addressed to the plaintiff with the title “Compliance

Coordinator,” in paragraph 24 of her Complaint. Therefore, the Court properly

considers the exhibit without converting the motion to dismiss into a motion for

summary judgment.70 Exhibit 5 appears to be an employee verification form dated

August 9, 2018. Although the exhibit is referenced in the complaint, the Court finds



69   Spears v. La. Dept. of Public Safety & Corrections, 2 F. Supp. 3d 873, 877-78 (M.D. La. 2014).
70   Rodriguez v. Rutter, 310 F. App’x 623, 626 (5th Cir. 2009).
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 15 of 18



it tangential at best and not central to the plaintiff’s claim. Therefore, the Court does

not consider Exhibit 5 in deciding the motion to dismiss.


     Regarding Exhibit 6, the plaintiff states that she “has accessed the ADP database

for her personal records, and it still reflects her position was Compliance

Coordinatator [sic].”71 Although the plaintiff references the ADP in her complaint,

“On April 26, 2018 OPSO’s payroll system (ADP) still listed Plaintiff as Compliance

Coordinator[,]” the Court does not find the referenced attachment central to her

claim.72 Therefore, that document is also disregarded for purposes of deciding the

motion to dismiss.


     Regarding the final attachment, Exhibit 7, the plaintiff writes in her Response in

Opposition, “One final document of note, since the defense has expanded what may

be considered for this Motion to Dismiss, is the fact that none of the Employee

Disciplinary Process put in place by Hodge's predecessor, Maynard, was followed in

Washington's summary dismissal. (Ex. 7, Employee Disciplinary Process.)”73 The

Court notes that the defendant has not “expanded” what the Court may consider, as

the plaintiff may think. As discussed above, the legal standard for considering

documents outside of the complaint without converting a motion to dismiss into a

motion for summary judgment is determined by an analysis of whether the document

is referenced in the complaint and central to the plaintiff’s claim. The defendant did

not expand this exception to the general rule that the Court may not consider


71 R. Doc. 15, p. 3.
72 R. Doc. 1, ¶ 36.
73 R. Doc. 15, pp. 3-4.
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 16 of 18



documents outside of the complaint in deciding a motion to dismiss. The contents of

Exhibit 7 are not referred to in the plaintiff’s complaint and are tangential at best.

Therefore, the Court does not consider the exhibit in this analysis.


     B. FMLA Claim


     The Court finds that the plaintiff was an eligible employee, as defined by the

FMLA; Defendant Sheriff Gusman is an employer subject to the FMLA’s

requirements; the plaintiff was entitled to FMLA leave; she gave proper notice of her

intention to take FMLA leave; and this leave was approved as FMLA leave. These

facts are not in serious dispute.

     The parties dispute whether Spears applies to case at hand. The Spears court

discussed that only the fifth prong of the FMLA interference factors,74 whether the

defendant denied the plaintiff of FMLA benefits, was in dispute in the case. The

Spears court found in favor of the defendant because “[i]t was not until Plaintiff

returned to work that the Defendant terminated him.”75 The plaintiff argues that

Spears does not apply to the matter at hand because the plaintiff’s claim is a

restoration claim: “Plaintiff was entitled to restoration to her position as described in

the FMLA, 29 U.S.C. 2614(1), and Plaintiff was denied restoration to the same or an

equivalent position as prescribed in the FMLA.”76 It is important to note that the



74  To prevail on a FMLA interference claim, a plaintiff must show that: (1) she was an eligible
employee, (2) the Defendant was an employer subject to the FMLA's requirements, (3) she was entitled
to leave, (4) she gave proper notice of his intention to take FMLA leave, and (5) the Defendant denied
her the benefits to which he was entitled under the FMLA. Spears, 2 F. Supp. 3d 873, 877-78 (M.D.
La. 2014).
75 Id.
76 R. Doc. 15, p. 7.
     Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 17 of 18



plaintiff recognizes that she made a claim only for restoration, not FMLA interference

or retaliation. In Spears, the court read the plaintiff’s FMLA interference claim to be

a retaliation claim, styled as an interference claim.77 The Spears court allowed itself

this interpretation because the retaliation claim had already been alleged in the

plaintiff’s complaint.78 Notably, the Court cannot make such a leap in this action, as

the plaintiff did not plead a retaliation claim. Because the plaintiff pled only a

restoration claim, Spears does not apply. Therefore, the Court analyzes whether the

plaintiff can prevail on her FMLA restoration/reinstatement claim under the

applicable law.

     The Court notes that 29 U.S.C. § 2614(a)(3) clearly states a limitation to the right

to reinstatement: “Nothing in this section shall be construed to entitle any restored

employee to . . . any right, benefit, or position of employment other than any right,

benefit, or position to which the employee would have been entitled had the employee

not taken the leave.” A legitimate cause for termination precludes the plaintiff’s

FMLA restoration claim.79 Therefore, the right to reinstatement is not absolute. 80 An

employer can deny reinstatement if it can demonstrate that it would have terminated

the plaintiff’s position had she not been on FMLA leave.

     The plaintiff argues that the Compliance Director’s reason for terminating the her

position was pretextual: “Instead of responding to the complaint by Plaintiff against

Arcuri, Compliance Director Hodge used the excuse of eliminating the Chief Legal


77 Spears, 2 F. Supp. 3d 873, 878 (M.D. La. 2014).
78 Id.
79 Shirley v. Precision Castparts Corp., 726 F.3d 675, 683 (5th Cir. 2013).
80 Schaaf v. Smithkline Beecham Corp., 602 F.3d 1236, 1241 (11th Cir. 2010).
        Case 2:19-cv-09719-WBV-DPC Document 51 Filed 07/17/20 Page 18 of 18



Officer position as subterfuge for the unlawful termination, knowing full well

Plaintiff was in fact the Compliance Coordinator.”81 Even considering Exhibits 2 and

3, which the plaintiff cites as support for the plaintiff’s new argument that her true

position was “Compliance Coordinator,” the plaintiff’s complaint alleges that she was

entitled to return to work as the Chief Legal Officer or as the Compliance Coordinator

or an equivalent position. Regardless of the disputed title, the Court finds that

Compliance Director Hodge rightfully terminated her position and that the plaintiff

would not have been entitled to the position had she not taken leave. The plaintiff’s

employment, regardless of the title of her position, was unauthorized because she was

allegedly hired by the defendant, Sheriff Gusman, who had no authority to hire her.

The Court finds that the defendant articulated a legitimate, nondiscriminatory

reason for Compliance Director Hodge’s decision to terminate the plaintiff’s position.


           Accordingly,


           IT IS HEREBY ORDERED that the motion (R. Doc. 13) is GRANTED. A Final

Judgment will follow.


           New Orleans, Louisiana, this the 17th day of July, 2020.




                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE




81   R. Doc. 1, p. 7.
